Name: Council Decision 2010/619/CFSP of 15Ã October 2010 amending Joint Action 2008/124/CFSP on the European Union Rule of Law Mission in Kosovo, EULEX KOSOVO
 Type: Decision
 Subject Matter: international affairs;  European construction;  Europe;  political framework
 Date Published: 2010-10-16

 16.10.2010 EN Official Journal of the European Union L 272/19 COUNCIL DECISION 2010/619/CFSP of 15 October 2010 amending Joint Action 2008/124/CFSP on the European Union Rule of Law Mission in Kosovo (1), EULEX KOSOVO THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28 and Article 43(2) thereof, Whereas: (1) On 4 February 2008, the Council adopted Joint Action 2008/124/CFSP (2). (2) On 9 June 2009, the Council adopted Joint Action 2009/445/CFSP (3), which amended Joint Action 2008/124/CFSP by increasing the financial reference amount to cover the expenditure of the European Union Rule of Law Mission in Kosovo (hereinafter EULEX KOSOVO) until the expiry of Joint Action 2008/124/CFSP. (3) On 8 June 2010, the Council adopted Decision 2010/322/CFSP (4), which amended and extended Joint Action 2008/124/CFSP for a period of two years until 14 June 2012, and laid down the financial reference amount of EUR 265 000 000 until 14 October 2010. (4) EULEX KOSOVO will be conducted in the context of a situation which may deteriorate and could harm the objectives of the common foreign and security policy as set out in Article 21 of the Treaty. (5) Joint Action 2008/124/CFSP should be amended to provide a new financial reference amount until 14 October 2011, HAS ADOPTED THIS DECISION: Article 1 Article 16(1) of Joint Action 2008/124/CFSP is hereby replaced by the following: 1. The financial reference amount intended to cover the expenditure of EULEX KOSOVO until 14 October 2010 shall be EUR 265 000 000. The financial reference amount intended to cover the expenditure of EULEX KOSOVO until 14 October 2011 shall be EUR 165 000 000. The financial reference amount for the subsequent period for EULEX KOSOVO shall be decided by the Council.. Article 2 This Decision shall enter into force on the day of its adoption. Done at Luxembourg, 15 October 2010. For the Council The President E. SCHOUPPE (1) Under United Nations Security Council Resolution 1244 (1999). (2) OJ L 42, 16.2.2008, p. 92. (3) OJ L 148, 11.6.2009, p. 33. (4) OJ L 145, 11.6.2010, p. 13.